Filed 6/28/21 P. v. Rodriguez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H046436
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1756657)

           v.

 GONZALO ROMERO RODRIGUEZ,

           Defendant and Appellant.


         A jury acquitted defendant Gonzalo Romero Rodriguez of nine felony counts of
assault, sexual abuse, and making criminal threats but convicted him of misdemeanor
battery on a person with whom he had a dating relationship. Defendant pleaded no
contest to possession of a controlled substance. The trial court sentenced defendant to
365 days in county jail, which the court deemed satisfied by time served; the court also
imposed various fines and fees. During the pendency of this appeal, the trial court
ordered those fines and fees stricken or stayed.
         On appeal, defendant’s counsel filed an opening brief in which no issues are raised
and asked this court to independently review the record under People v. Wende (1979) 25
Cal.3d 436. We sent a letter to defendant notifying him of his right to submit a written
argument on his own behalf on appeal. He has not done so.
         Finding no arguable appellate issue, we affirm. We will provide “a brief
description of the facts and procedural history of the case, the crimes of which the
defendant was convicted, and the punishment imposed,” as required by People v. Kelly
(2006) 40 Cal.4th 106, 110. We will further include information about aspects of the trial
court proceedings that might become relevant in future proceedings. (Id. at p. 124.)
I.     FACTUAL SUMMARY
       Defendant and Veronica E. began dating in the spring or summer of 2016. Shortly
thereafter, they began living together in a room he rented in a house in San Jose. Several
other people lived in the house as well. Veronica testified that defendant was controlling,
aggressive, and abusive from the start of their relationship. She said that she moved in
with him, not because she wanted to, but out of fear because he threatened her. By
contrast, defendant testified that Veronica moved in with him because she said she was
pregnant and her existing housing was unstable; she later told him that she miscarried.
Veronica testified inconsistently as to whether she ever told defendant she was pregnant.
She eventually testified that she was unable to have more children due to an operation
and admitted to lying to defendant about being pregnant.
       Veronica testified that defendant physically abused her on a daily basis. He would
hit her in the face, pull her hair, twist or bend back her fingers, put his hands around her
neck, and threaten her with a knife. Veronica testified that defendant sexually abused her
on approximately five occasions, having forcible vaginal and anal sex with her. Veronica
reported some of the abuse to police on January 24, 2017. She reported that, in the past,
defendant had hit her, broken her finger, pulled her hair, and threatened her with a knife.
Veronica initially falsely told the officer she spoke with that day that she had never been
arrested, but later admitted to him that she had been.
       On the morning of January 30, 2017, Veronica drove defendant to a court
appearance. According to Veronica, they were broken up at this point and she drove him
because he threatened her. They got into a fight in the car after the court appearance.
Veronica testified that defendant hit her in the face, kicked her, and twisted her fingers as
she drove. At a stop light, he turned the car off, took the keys out of the ignition, got out
of the car, and walked away with the keys, leaving Veronica and the vehicle in the middle

                                              2
of the road. Defendant admitted to taking the keys from the ignition but denied
physically assaulting Veronica. He testified that he was moving and needed Veronica’s
keys; she refused to give them to him, so he took them.
       Veronica called 911 after defendant left her stranded. The fire department
responded first and taped two of Veronica’s fingers because she was complaining of pain.
A responding police officer observed that Veronica had a half-inch cut on the ring finger
of the same hand as the taped fingers. The officer did not see any bruising on Veronica’s
face or arms but noted that it can take a day or more for bruises to develop.
       One of Veronica’s ex-boyfriends testified that she falsely told him she was
pregnant.
II.    PROCEDURAL HISTORY
       In 2017, the Santa Clara County District Attorney charged defendant with three
counts of sodomy by force (Pen. Code § 286, subd. (c)(2)(A); counts 1-3)1; three counts
of inflicting corporal injury on a person with whom he had a dating relationship (§ 273.5;
counts 4, 6, & 9); assault by means of force likely to cause great bodily injury (§ 245,
subd. (a)(4); count 5); assault with a deadly weapon (§ 245, subd. (a)(1); count 7);
criminal threats (§ 422; count 8); and possession of a controlled substance (Health & Saf.
Code § 11377, subd. (a); count 10). Veronica was identified as the victim of counts 1
through 9. The information further alleged that defendant was out of custody on
supervised own recognizance at the time he committed counts 1 through 5. (§ 12022.1).
       On June 29, 2018, defendant pleaded no contest to possessing a controlled
substance (Health & Saf. Code § 11377, subd. (a); count 10). The case proceeded to trial
on the remaining counts. During the prosecutor’s case-in-chief, defense counsel moved
for a mistrial on the ground that Veronica had mentioned drug use by defendant multiple
times during her testimony in violation of a pretrial ruling. The court denied the motion,


       1
           All further statutory references are to the Penal Code unless otherwise indicated.

                                               3
ruled that no further drug-related evidence would be permitted, and offered the give a
curative instruction, which defense counsel declined. Later, defense counsel moved for a
mistrial based on assertedly prejudicial questions the prosecutor asked of one of
defendant’s character witnesses. At the same time, defense counsel moved for a
judgment of acquittal pursuant to section 1118.1 The trial court denied both motions.
       Jurors found defendant not guilty of counts 1 through 8. As to count 9, the jury
found defendant not guilty of inflicting corporal injury on a person with whom he had a
dating relationship (§ 273.5), but guilty of the lesser included offense of simple battery of
a person with whom he had a dating relationship (§ 243, subd. (e)). Count 9 was based
on the incident during which defendant took Veronica’s vehicle keys and left her
stranded on the road and after which she had finger pain and a cut.
       At a September 13, 2018 sentencing hearing, the trial court sentenced defendant to
365 days in county jail on count 9 and 365 days in county jail on count 10, to be served
concurrently. The court imposed a $165 restitution fine (§ 1202.4, subd. (b)); an
$80 court operations assessment fee (§ 1465.8); a $60 criminal conviction assessment fee
(Gov. Code, § 70373); and a $50 domestic violence fee. The court awarded defendant a
total of 365 days of presentence credits, consisting of 183 days of actual custody and
182 days of conduct credits and deemed defendant’s sentence served.
       Defendant timely appealed.
       Defendant filed a since-stricken opening brief in which he argued that the fines
and fees the trial court imposed violated his due process rights, invoking People v.
Dueñas (2019) 30 Cal.App.5th 1157. The Attorney General responded that
section 1237.2 required defendant to move the trial court to correct the alleged error in
the imposition of fines and fees before he could appeal. Defense counsel sought relief in
the trial court. On March 4, 2021, the trial court issued an order striking the court
operations assessment fee, the criminal conviction assessment fee, and the domestic



                                              4
violence fee and staying the restitution fine. Thereafter, defendant successfully moved
this court to strike his opening brief and replace it with a Wende brief.
III.   DISCUSSION
       Having examined the entire record, we conclude that there are no arguable issues
on appeal.
IV.    DISPOSITION
       The judgment is affirmed.




                                              5
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
DANNER, J.




People v. Rodriguez
H046436